DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because Fig. 3 includes a box stating “a SATISFIED AND b NOT SATISFIED” as corresponding to a shift to defrosting, however it appears as though the box should state that both conditions are satisfied.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive circuit configured to drive the electric motor” and “a connection switching device configured to switch connection of stator windings” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the claim recites “a second reference time”. However, this limitation is indefinite as it is unclear whether or not any first reference time must be utilized. For examination purposes the claim is presumed to be intended to recite a different reference time that that recited in claim 2.
	Regarding claim 5, the claim recites “a third reference time”. However, this limitation is indefinite as it is unclear whether or not any first or second reference time must be utilized. For examination purposes the claim is presumed to be intended to recite a different reference time that that recited in claims 2 and 4.
	Regarding claim 6, the claim recites “a second reference temperature”. However, this limitation is indefinite as it is unclear whether or not any first reference 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2009-216324, see English Translation) in view of Kimura (US 2016/0223236) and Choueifati (US 2016/0209097).
	As to claims 1 and 10, Shimizu teaches an air conditioning apparatus comprising:
	a refrigerant circuit including a compressor 20, an indoor-side heat exchanger 34, and an outdoor-side heat exchanger 32, the compressor 20 incorporating an electric motor M;
	a drive circuit 4 configured to drive the motor M;
	a connection switching device 5 configured to switch connection of stator windings between a first connection state in a delta connection and a second connection state in a star connection which is higher in line-to-line voltage (paragraph 5); and

	wherein the controller 10 causes the connection switching device 5 to switch the connection to the first connection state during the heating operation (see claim 2).
	Shimizu is silent regarding the performance of a defrost operation. However, Kimura teaches that it is known to operate a reversible cycle, such as that taught by Shimizu, in a defrost operation by reversing system flow during heating to defrost outdoor coils (paragraph 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to include a defrosting operation as taught by Kimura in order to maximize operating efficiency by preventing excessive frost formation at the outdoor heat exchanger 32.
	Shimizu, as modified, is silent regarding the switching of the stator windings during defrost. However, Kimura teaches that it is known to operate a compressor at the highest speed possible during defrost (paragraph 5). Furthermore Choueifati teaches that a motor in the first state/delta connection can be operated at a higher speed than a motor in the second state/star connection (paragraph 68). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu by operating with the motor in the first state during defrosting as claimed in order to maximize compressor speed and minimize the defrosting operation time.
	As to claim 2, Shimizu teaches monitoring the difference between indoor temperature and a target temperature (paragraph 19) but does not explicitly teach the timed control as claimed. However, Official Notice is taken that it is well known in the art to increase system capacity, even at the expense of operating efficiency, when a 
	As to claim 3, the modified apparatus switches to the first state during defrost as discussed in the rejections above, wherein Kimura teaches that the defrost operation is initiated when an outdoor temperature sensor 35 detects a temperature of the outdoor heat exchanger that is lower than a reference temperature (paragraphs 29 and 51).
	As to claim 4, Shimizu teaches switching form the second state to the first state when the compressor frequency is equal to or higher than a threshold for a reference time (paragraphs 21, 34, 40).
	As to claim 6, Shimizu is silent regarding winding switching in regards to compressor temperature. However, Official Notice is taken that it is well known in the art to monitor compressor temperature and provide a control response to reduce the compressor temperature if the compressor exceeds a threshold indicative of overheating. Since the first connection state operates with lower torque (Choueifati, paragraph 68) it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system to switch to the first state when the compressor temperature exceeds a threshold indicative of overheating in order to protect the compressor from malfunctioning.
As to claim 8, Shimizu teaches stopping the compressor and switching the connection after the compressor is stopped (paragraph 23).
	As to claim 11, Shimizu teaches the first state as a delta connection, which is a parallel connection on a phase by phase basis, and the second state as a star connection, which is a series connection on a phase by phase basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763